In the

        United States Court of Appeals
                    For the Seventh Circuit
                        ____________________
No. 21-2401
UNITED STATES OF AMERICA,
                                                       Plaintiff-Appellee,
                                     v.

ADAM T. WILLIAMS, JR.,
                                                   Defendant-Appellant.
                        ____________________

            Appeal from the United States District Court for the
             Northern District of Indiana, Hammond Division.
                No. 2:01 CR 67 — James T. Moody, Judge.
                        ____________________

        SUBMITTED APRIL 19, 2022 * — DECIDED APRIL 28, 2022
                     ____________________

   Before EASTERBROOK, WOOD, and JACKSON-AKIWUMI,
Circuit Judges.
    WOOD, Circuit Judge. Adam Williams, a federal inmate,
appeals the denial of his motion to reduce his sentences for
crack-cocaine oﬀenses under the First Step Act. Because the
district court did not calculate the amended statutory ranges

    *We granted the parties’ joint motion to waive oral argument. The
appeal is thus submitted on the briefs and the record. Fed. R. App. P. 34(f).
2                                                  No. 21-2401

that his convictions carried, we vacate the judgment and
remand for further proceedings.
    In 2001, a jury convicted Williams on three counts: (1) con-
spiring to sell more than 50 grams of crack cocaine, 21 U.S.C.
§ 846 (2001), (2) distributing more than 50 grams of crack,
id. § 841(b)(1)(A)(iii), and (3) distributing more than ﬁve
grams of crack, id. § 841(b)(1)(B)(iii). Judge Lozano sentenced
him under the Guidelines to life imprisonment for Counts 1
and 2 and the statutory maximum 40-year term for Count 3
(all to run concurrently). In explaining his sentence, the judge
emphasized Williams’s participation in a sizeable drug oper-
ation, ﬁrearm possession, repeated perjury, and eﬀorts to help
others evade arrest for an unrelated homicide. We dismissed
Williams’s direct appeal. See United States v. Williams, 51 F.
App’x 589 (7th Cir. 2002).
   Over the next two decades, Williams moved three times
for a reduced sentence based on retroactive guidelines
amendments. See 18 U.S.C. § 3582(c)(2). Judge Lozano twice
refused to lower Williams’s sentence, concluding based on the
severity of Williams’s oﬀense conduct that he still posed a
threat to public safety. See United States v. Williams, 380 F.
App’x 527 (7th Cir. 2010); United States v. Williams, No. 12-
1339, 2012 WL 5951511 (7th Cir. Nov. 29, 2012). By the time of
the third motion, which Williams ﬁled in 2014, his guidelines
range had dropped to 235 from 293 months. This signiﬁcant
change persuaded the judge to lower his sentence from life to
360 months. The judge explained that a “small reduction” was
warranted because of Williams’s youth, prior lack of contact
with the criminal justice system, and self-improvement eﬀorts
while incarcerated. Nonetheless, the judge found that an
above-range sentence was needed to account for William’s
No. 21-2401                                                   3

egregious oﬀense conduct. See United States v. Williams, 628 F.
App’x 449 (7th Cir. 2016).
    In 2019, Williams ﬁled his fourth sentence-reduction mo-
tion, this time under § 404 of the First Step Act of 2018, Pub.
L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018). The Act
made retroactive the lower statutory penalties for crack of-
fenses from the Fair Sentencing Act, Pub. L. No. 111-220,
124 Stat. 2372 (2010). As applied to Williams, the Act led to
new statutory ranges for Counts 1 and 2 of 60 to 480 months’
imprisonment; Count 3 carried a possible sentence of at most
240 months. 21 U.S.C. § 841(b)(1)(B)(iii), (b)(1)(C) (2021). His
guidelines range remained unchanged. Williams argued that
the judge should reduce his sentence below the 2014 level be-
cause he had compiled a near-perfect prison disciplinary rec-
ord (just one infraction, which was nonviolent, during his
18 years in prison) and completed several educational
courses.
    Judge Moody, who by this time had been reassigned to the
case, declined to disturb the sentence. He saw “the situation
the same way as” had Judge Lozano. Judge Moody acknowl-
edged Williams’s youth at the time of the oﬀense, lack of any
signiﬁcant criminal history, and near-perfect disciplinary rec-
ord, but he found these factors outweighed by the “reprehen-
sibility of the crimes [Williams] committed.” As the judge ex-
plained, Williams “was involved in a large-scale drug con-
spiracy, possessed a ﬁrearm, attempted to help cover up a
senseless murder in another case, and twice committed per-
jury.”
    Nowhere in the order, however, did Judge Moody calcu-
late the new statutory ranges for Williams’s three convictions.
(Neither did the parties in their brieﬁngs.) Instead, the judge
4                                                    No. 21-2401

apparently assumed that the 2014 sentence conformed with
the new statutory maximums: “A 360-month term of incarcer-
ation also complies with the First Step Act, as that sentence
does not oﬀend the maximum and minimum sentences which
would have applied to [the] defendant had the Fair Sentenc-
ing Act been in eﬀect at the time of his original sentencing.”
    On appeal, Williams argues that Judge Moody insuﬃ-
ciently explained his decision not to disturb the 360-month
sentence. Williams maintains that the judge “relied exces-
sively on” Judge Lozano’s rationale in prior rulings without
adequately considering the arguments in his First Step Act
motion.
    But a more substantial error mars Judge Moody’s analysis.
The judge denied Williams’s motion without calculating the
new statutory ranges for Williams’s three convictions, as he
was required to do. See United States v. Blake, 22 F.4th 637, 642
(7th Cir. 2022) (“The procedural requirements—calculating
new penalties before deciding on the motion—apply to all
First Step Act motions.” (citing United States v. Corner,
967 F.3d 662, 665 (7th Cir. 2020); United States v. Shaw, 957 F.3d
734, 739 (7th Cir. 2020)). The statutory ranges for all three of
Williams’s convictions changed between his 2014 sentence-
reduction motion and the 2019 motion now before us. The
judge not only failed to set forth the new ranges; he also
misstated the new statutory penalty for Count 3. He referred
to a 360-month maximum and stated that this duration “[did]
not oﬀend the maximum” available sentence. That was
wrong: the statutory maximum for Count 3 was, at the time
of the 2019 resentencing, 240 months. See 21 U.S.C.
§ 841(b)(1)(C) (2021).
No. 21-2401                                                     5

    Williams overlooked—and thereby forfeited a challenge
to—this misstep, and so we review his sentence for plain er-
ror. See United States v. Pankow, 884 F.3d 785, 790 (7th Cir.
2018). An error is plain if it “aﬀected [a defendant’s] substan-
tial rights and [] impugns the fairness, integrity, or public rep-
utation of the proceedings.” Id. at 791 (citing United States v.
Olano, 507 U.S. 725, 732–37 (1993)); see also Henderson v.
United States, 568 U.S. 266, 269 (2013) (“[A]s long as the error
was plain … [at] the time of appellate review[,] the error is
‘plain’ … .”).
    The error here was plain. It aﬀected Williams’s substantial
rights because Williams was deprived of the beneﬁt of any
anchoring eﬀect that the new statutory ranges could have had
on Judge Moody’s decision. This eﬀect plays a “central role in
sentencing,” and its absence can be “particularly serious.”
Molina-Martinez v. United States, 578 U.S. 189, 199 (2016); Blake,
22 F.4th at 643. Indeed, without the benchmark of the new
sentencing framework, Judge Moody—despite saying he was
giving the facts a “fresh look”—ended up balancing the same
factors in the same way as Judge Lozano. See United States v.
Shaw, 957 F.3d 734, 741 (7th Cir. 2020) (expressing concern
that a new judge presiding over a First Step Act motion
“would be heavily reliant on a previous explanation”).
Moreover, this error aﬀects the fairness, integrity, and public
reputation of the proceeding. An error in (or in this case, the
failure to ﬁnd) the range that is used to ground a judge’s
considerable sentencing discretion “is precisely the type of
error that ordinarily warrants relief under” plain-error
review. Rosales-Mireles v. United States, 138 S. Ct. 1897, 1907
(2018).
6                                                   No. 21-2401

    Williams also urges us to adopt the Fourth Circuit’s rea-
soning and require the district court to reduce his sentence for
Count 3 to at most the new statutory maximum. See United
States v. Collington, 995 F.3d 347 (4th Cir. 2021). (His current
30-year sentence is above the current 20-year maximum.
See 21 U.S.C. § 841(b)(1)(C) (2021).) We prefer, however, to
leave this issue for the district court to decide in the ﬁrst in-
stance.
  For these reasons, we VACATE the judgment and
REMAND for reconsideration of Williams’s motion.